HOBSON, Judge.
Porter appeals an amended order denying, without an evidentiary hearing, his motion to vacate four sentences.
Porter pled nolo contendere to one charge of felony issuing of a worthless check and three charges of misdemeanor issuing of worthless checks.
An examination of the record reveals that before accepting the pleas and entering the judgments and sentences thereon, the trial judge failed to make sufficient inquiry as to the voluntariness of the plea or make a determination that the circumstances surrounding the pleas reflected a full understanding of the significance of the pleas as required by Rule 3.170(j) *581RCrP. See Wooff v. State, Fla.App.2d 1974, 303 So.2d 49, and cases cited therein.
The order denying the motion to vacate is reversed and the cause is remanded to the lower court with directions to vacate the judgments and sentences, set aside the pleas, and permit appellant to plead anew.
Reversed and remanded with directions.
McNULTY, C. j., and GRIMES, J., concur.